               Case 3:19-cv-07417-LB Document 15 Filed 01/08/20 Page 1 of 3




 1 D. Victoria Baranetsky (SBN #311892)
   THE CENTER FOR INVESTIGATIVE REPORTING
 2 AND SHOSHANA WALTER
   1400 65th St., Suite 200
 3 Emeryville, CA 94608
   Telephone: (510) 809-3160
 4 Fax: (510) 849-6141
   vbaranetsky@revealnews.org
 5
   Attorney for Plaintiffs
 6
   DAVID L. ANDERSON (CABN 149604)
 7 United States Attorney
   SARA WINSLOW (DCBN 457643)
 8 Chief, Civil Division
   EMMET P. ONG (NYBN 4581369)
 9
   Assistant United States Attorney
10
          450 Golden Gate Avenue, Box 36055
11        San Francisco, California 94102
          Telephone: (415) 436-7220
12        Facsimile: (415) 436-6748
          E-mail: emmet.ong@usdoj.gov
13

14 Attorneys for Defendant

15                                       UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN FRANCISCO DIVISION
18
   THE CENTER FOR INVESTIGATIVE                           )      Case No. 3:19-CV-07417-LB
19 REPORTING and SHOSHANA WALTER                          )
                                                          )
20                         Plaintiffs,                    )
                                                          )      JOINT STIPULATION TO DISMISS
21                                                        )      WITH PREJUDICE;
22                                                        )      [PROPOSED] ORDER
                    v.                                    )
23                                                        )
     U.S. DEPARTMENT OF LABOR                             )
24                                                        )
                           Defendant.                     )
25                                                        )
26
            Subject to this Court’s approval, the parties to this action through their undersigned counsel
27

28 JT. STIPULATION TO DISMISS WITH PREJUDICE; [PROPOSED] ORDER
     Case No. 3:19-CV-07417-LB
                                                         1
                Case 3:19-cv-07417-LB Document 15 Filed 01/08/20 Page 2 of 3




 1 stipulate and request to dismiss this action. The basis for this request is set forth below:

 2          WHEREAS, Plaintiffs brought this action under the Freedom of Information Act (“FOIA”), 5

 3 U.S.C. § 552 seeking records from Defendant, the Wage and Hour Division (“WHD”) of the

 4 Department of Labor involving Synanon from 1960 through 1989.

 5          WHEREAS, on September 10, 2019, Defendant notified Plaintiffs that its June 24, 2019

 6 “Glomar” response to the request was improper and that the request was being remanded to WHD for

 7 further evaluation.

 8          WHEREAS, on January 6, 2020, Defendant provided a supplemental response to the request

 9 stating that, after searching for responsive information, Defendant did not find any responsive case files.

10 The supplemental response also described Defendant’s search efforts.

11          WHEREAS, after the above information has been provided to Plaintiffs, the case may be

12 dismissed.

13          THEREFORE, the parties, by and through their counsels of records, hereby stipulate, pursuant to

14 Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, to the dismissal, with prejudice, of any and

15 all claims against Defendant in the above-captioned matter, with each party to bear their own attorneys’

16 fees and costs incurred in this action.

17 IT IS SO STIPULATED.

18                                                 DAVID L. ANDERSON
                                                   United States Attorney
19
     Dated: January 8, 2020                        By: /s/ Emmet P. Ong
20
                                                     EMMET P. ONG
21                                                   Assistant United States Attorney

22

23
     Dated: January 8, 2020                        By: /s/ D. Victoria Baranetsky
24
                                                      D. VICTORIA BARANETSKY
25                                                    The Center for Investigative Reporting
                                                      Attorney for Plaintiffs
26
   *In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
27 have concurred in the filing of this document.

28 JT. STIPULATION TO DISMISS WITH PREJUDICE; [PROPOSED] ORDER
     Case No. 3:19-CV-07417-LB
                                                          2
               Case 3:19-cv-07417-LB Document 15 Filed 01/08/20 Page 3 of 3




 1

 2                                           [PROPOSED] ORDER

 3 IT IS SO ORDERED THAT THE STIPULATION IS APPROVED:

 4          Having read and considered the foregoing stipulation, the Court hereby orders the dismissal, with

 5 prejudice, of any and all of Plaintiffs’ claims against Defendant Department of Labor. Each party will

 6 bear their own attorneys’ fees and costs incurred in this action.

 7

 8 IT IS SO ORDERED.

 9 DATED: January 8, 2020                         ________________________________
                                                  LAUREL BEELER
10                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 JT. STIPULATION TO DISMISS WITH PREJUDICE; [PROPOSED] ORDER
     Case No. 3:19-CV-07417-LB
                                                         3
